 



Exhibit 10.1
STEMCELLS, INC.

10,000,000 SHARES
CONTROLLED EQUITY OFFERINGSM
SALES AGREEMENT
December 29, 2006
CANTOR FITZGERALD & CO.
110 East 59th Street
New York, NY 10022
Ladies and Gentlemen:
     STEMCELLS, INC., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cantor Fitzgerald & Co. (“CF&Co”), as follows:
     1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through CF&Co, acting as agent and/or
principal, up to 10,000,000 shares of the Company’s common stock, par value $.01
per share (the “Common Stock” or the “Shares”). The issuance and sale of Shares
through CF&Co will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Common Stock.
     The Company has filed, in accordance with the provisions of the Securities
Act of 1933, as amended, and the rules and regulations thereunder (collectively,
the “Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-128797), including a base prospectus, with respect to equity
offerings, including the Shares, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement. The Company will furnish to
CF&Co, for use by CF&Co, copies of one or more prospectuses included as part of
such registration statement, as supplemented by the Prospectus Supplement,
relating to the Shares. Except where the context otherwise requires, such
registration statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act, collectively, are herein called the “Registration Statement,”
and the base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the

 



--------------------------------------------------------------------------------



 



Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).
     2.  Placements. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by CF&Co unless and until (i) in accordance with the notice requirements set
forth in Section 4, CF&Co declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (iv) the Agreement has been terminated
under the provisions of Section 11. The amount of any discount, commission or
other compensation to be paid by the Company to CF&Co in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3. It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to CF&Co and CF&Co does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.
     3.  Sale of Placement Shares by CF&Co. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been suspended or
otherwise terminated in accordance with the terms of this Agreement, CF&Co will
use its commercially reasonable efforts consistent with its normal trading and
sales practices to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. CF&Co will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) next following the Trading Day on which it has
made sales of Placement Shares hereunder setting forth the number of Placement
Shares sold on such day, the compensation payable by the Company to CF&Co with
respect to such sales pursuant to Section 2, and the Net Proceeds (as

-2-



--------------------------------------------------------------------------------



 



defined below) payable to the Company, with an itemization of deductions made by
CF&Co (as set forth in Section 5(a)) from gross proceeds for the Placement
Shares that it receives from such sales. CF&Co may sell Placement Shares by any
method permitted by law deemed to be an “at the market” offering as defined in
Rule 415 of the Securities Act, including without limitation sales made directly
on the NASDAQ Global Market (the “Exchange”), on any other existing trading
market for the Common Stock or to or through a market maker. With the prior
express written consent of the Company, which may be provided in its Placement
Notice, CF&Co may also sell Placement Shares in privately negotiated
transactions. The Company acknowledges and agrees that (i) there can be no
assurance that CF&Co will be successful in selling Placement Shares, and
(ii) CF&Co will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by CF&Co to use its commercially reasonable efforts consistent with
its normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which Common Stock is purchased and sold on the principal market on which the
Common Stock is listed or quoted.
     4.  Suspension of Sales. The Company or CF&Co may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other Party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other Party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such Schedule may be amended from
time to time.
     5.  Settlement.
          (a)  Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CF&Co
hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.
          (b)  Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting CF&Co’s or its designee’s (provided
CF&Co shall have given the Company written notice of such designee at least one
Business Day prior to the Settlement Date) account at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt

-3-



--------------------------------------------------------------------------------



 



of such Placement Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, CF&Co will deliver the
related Net Proceeds in same day funds to an account designated by the Company
prior to the Settlement Date. If the Company defaults in its obligation to
deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification) hereto, it will (i) hold CF&Co harmless against
any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to CF&Co any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.
     6.  Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, CF&Co that as of the date of this Agreement
and as of each Representation Date (as defined in Section 7(m) below) on which a
certificate is required to be delivered pursuant to Section 7(m) of this
Agreement, as the case may be:
          (a)  Registration Statement and Prospectus. The Company meets the
requirements for use of Form S-3 under the Securities Act. The Registration
Statement has been filed with the Commission and has been declared effective
under the Securities Act. The Registration Statement has named CF&Co as an
underwriter, acting as principal and/or agent that the Company might engage in
the section entitled “Plan of Distribution.” The Company has not received, and
has no notice of, any order of the Commission preventing or suspending the use
of the Registration Statement, or threatening or instituting proceedings for
that purpose. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or made available through EDGAR, to CF&Co and their
counsel. The Company has not distributed and will not distribute any offering
material in connection with the offering or sale of the Placement Shares other
than the Registration Statement and the Prospectus. The Common Stock is
currently listed on the NASDAQ Global Market under the trading symbol “STEM.”
          (b)  No Misstatement or Omission. The Registration Statement and the
Prospectus conform in all material respects with the requirements of the
Securities Act. At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act. The Registration Statement does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus does not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The foregoing
shall not apply to statements in, or omissions from, any such document made in
reliance upon, and in conformity with, information furnished to the Company by
CF&Co specifically for use in the preparation thereof.
          (c)  Conformity with Securities Act and Exchange Act. The documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be,

-4-



--------------------------------------------------------------------------------



 



conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.
          (d)  Financial Information. The financial statements of the Company
and the Subsidiary (as defined below), together with the related schedules and
notes thereto, set forth or included or incorporated by reference in the
Registration Statement and the Prospectus fairly present, in all material
respects, the financial condition of the Company and the Subsidiary as of and at
the dates indicated and the results of operations, changes in financial
position, stockholders’ equity and cash flows for the periods therein specified.
Such financial statements, schedules, and notes are in conformity with generally
accepted accounting principles as consistently applied in the United States
throughout the periods involved (except as otherwise stated therein). The
selected financial data included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein and, to the extent based upon or derived from the financial statements,
have been complied on a basis consistent with the financial statements presented
therein. Any pro forma financial statements of the Company and the Subsidiary,
and the related notes thereto, included or incorporated by reference in the
Registration Statement and the Prospectus present fairly the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the basis described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. The Company and, to the Company’s knowledge, the Subsidiary (as defined
below) do not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations), not disclosed in the Registration
Statement and the Prospectus. No other financial statements are required to be
set forth or to be incorporated by reference in the Registration Statement or
the Prospectus under the Securities Act.
          (e)  Conformity with EDGAR Filing. The Prospectus delivered to CF&Co
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.
          (f)  Organization. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the state
of Delaware with full corporate power and authority necessary to own, hold,
lease and/or operate its assets and properties and to conduct the business in
which it is engaged and as described in the Registration Statement and
Prospectus; and the Company is duly qualified as a foreign entity to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure, individually or
in the aggregate, to be so qualified and be in good standing would not have a
material adverse effect on (i) the consolidated business, operations, assets,
properties, financial condition, reputation, prospects, or results of operations
of the Company and the Subsidiary (as defined herein) taken as a whole, (ii) the
transactions contemplated hereby, or (iii) the ability of the Company to perform
its obligation under this Agreement (collectively, a “Material Adverse Effect”).
The Company has full corporate power and authority necessary to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The Company is in compliance with the laws, orders, rules,
regulations and directives

-5-



--------------------------------------------------------------------------------



 



applicable to it, except for any noncompliance that, individually, or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Complete and correct copies of the articles of incorporation and of the bylaws
of the Company and all amendments thereto have been delivered to CF&Co.
          (g)  Subsidiary. (1) The Company has no “significant subsidiaries” (as
such term is defined in Rule 1-02 of Regulation S-X promulgated under the
Securities Act) other than StemCells California, Inc. (the “Subsidiary”). The
Subsidiary has been duly formed and incorporated and is validly existing as a
corporation in good standing under the laws of the State of California, is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which its ownership or lease of property or assets or the
conduct of its business requires such qualification, except where the failure to
so qualify, individually or in the aggregate, would not have a Material Adverse
Effect, and has full corporate power and authority necessary to own, hold, lease
and/or operate its assets and properties, to conduct the business in which it is
engaged and as described in the Prospectus. The Subsidiary is in compliance with
the laws, orders, rules, regulations and directives necessary to conduct its
business except for any noncompliance that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. A complete
and correct copy of the certificate of incorporation and of the bylaws of the
Subsidiary and all amendments thereto have been delivered to CF&Co.
               (2) Other than the capital stock of the Subsidiary, the Company
does not own, directly or indirectly, any shares of stock or any other equity
interests or long-term debt securities of any corporation, firm, partnership,
joint venture, association or other entity, other than the Company’s equity
interest in ReNeuron Group plc, as disclosed in the Registration Statement and
the Prospectus. All of the outstanding shares of capital stock of the Subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable,
and are wholly owned by the Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or other equity or adverse claims
except for any security interest, mortgage, pledge, lien, encumbrance, or claims
as would not reasonably be expected to have a Material Adverse Effect. No
options, warrants or other rights to purchase, agreements or other obligations
to issue or other rights to convert any obligation into shares of capital stock
or ownership interests in the Subsidiary are outstanding.
          (h)  No Violation or Default. Neither the Company nor its Subsidiary
is (i) in violation of any provision of its charter or bylaws or similar
organizational documents, (ii) is in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) is in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its Subsidiary or any of
its properties, as applicable (including, without limitation, those administered
by the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii), any violations or defaults
which,

-6-



--------------------------------------------------------------------------------



 



singularly or in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Company, no other party under
any contract or other agreement to which the Company or the Subsidiary is a
party is in default in any respect thereunder, except for any default that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance of this
Agreement, the issuance and sale of the Placement Shares and the consummation of
the transactions contemplated hereby will not conflict with, or result in any
breach of or constitute a default under (nor constitute any event which with
notice, lapse of time or both would result in any breach of, or constitute a
default under), (i) any provision of the charter, bylaws or organizational
documents, as the case may be, of the Company or the Subsidiary, (ii) any
provision of any contract, license, repurchase agreement, management agreement,
indenture, mortgage, deed of trust, bank loan or credit agreement, note, lease
or other evidence of indebtedness, or any lease, contract or other agreement or
instrument to which the Company or the Subsidiary is a party or by which the
Company or the Subsidiary, or any of their respective assets or properties may
be bound or affected, except for any breach or default that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (iii) any federal, state, local or foreign law, regulation or rule or
any decree, judgment or order applicable to the Company or the Subsidiary,
except for any breach or default that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
          (i)  Capitalization. As of December 31, 2005, the Company had an
authorized, issued and outstanding capitalization as set forth on its balance
sheet included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005. All of the issued and outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and nonassessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right.
          (j)  Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification and contribution provisions of Section 9 hereof may be limited
by federal or state securities laws and public policy considerations in respect
thereof.
          (k)  Capital Stock and Placement Shares in Proper Form. The capital
stock of the Company, including the Placement Shares, conforms in all material
respects to the description thereof contained in the Registration Statement and
the Prospectus. The form of certificates for the Placement Shares are in due and
proper form and the holders of the Shares will not be subject to personal
liability under the Delaware General Corporation Law by reason of being such
holders.
          (l)  Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the Board of Directors or
a duly designated committee thereof, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or

- 7 -



--------------------------------------------------------------------------------



 



other claim, including any statutory or contractual preemptive rights, resale
rights, rights of first refusal or other similar rights, and will be registered
pursuant to Section 12 of the Exchange Act.
          (m)  Consents and Permits. (1) The Company and its Subsidiary have
made all filings, applications and submissions required by, and possesses all
approvals, licenses, certificates, certifications, clearances, consents,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign regulatory authorities
(including, without limitation, the FDA, and any other foreign, federal, state
or local government or regulatory authorities performing functions similar to
those performed by the FDA) necessary for the ownership or lease of their
respective properties or to conduct its businesses as described in the
Registration Statement and the Prospectus (collectively, “Permits”), except for
such Permits the failure of which to possess, obtain or make the same would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor its Subsidiary has received any written notice of proceedings
relating to the limitation, revocation, cancellation, suspension, modification
or non-renewal of any such Permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, and has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.
(2) No approval, authorization, consent or order of or filing with any national,
state or local governmental or regulatory commission, board, body, authority or
agency is required in connection with the issuance and sale of the Placement
Shares or the consummation by the Company of the transactions contemplated
hereby other than (i) registration of the Placement Shares under the Securities
Act, (ii) any necessary qualification under the securities or blue sky laws of
the various jurisdictions in which the Placement Shares are being offered by
CF&Co, (iii) filing of any reports under the Exchange Act, (iv) such approvals
obtained or to be obtained in connection with the approval of the listing of the
Placement Shares on the Exchange, or (v) such approvals as may be required by
the rules of the National Association of Securities Dealers (“NASD”).
          (n)  No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any shares of Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, or any other rights
(whether pursuant to a “poison pill” provision or otherwise) to purchase any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, (iii) except as disclosed to CF&Co or its agents in connection
with the transactions contemplated hereby, no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Shares, and (iv) no Person has the right, contractual or
otherwise, to require the Company to register under the Securities Act any
shares of Common Stock or shares of any other capital stock or other securities
of the Company, or to include any such shares or other securities in the
Registration Statement or the offering contemplated thereby, whether as a result
of the filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated thereby or otherwise.
          (o)  Independent Public Accountant. Grant Thornton LLP (“Grant
Thornton”), whose report on the consolidated financial statements of the Company
is filed with the Commission as

-8-



--------------------------------------------------------------------------------



 



part of the Registration Statement and the Prospectus, are and, during the
periods covered by their report, were independent public accountants within the
meaning of the Securities Act and the Public Accounting Oversight Board (United
States).
          (p)  Enforceability of Agreements. To the knowledge of the Company,
all agreements between the Company and third parties expressly referenced in the
Prospectus are legal, valid and binding obligations of the Company enforceable
in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited be federal or state securities laws or public policy
considerations in respect thereof and except for any unenforceability that,
individually or in the aggregate, would not unreasonably be expected to have a
Material Adverse Effect.
          (q)  No Litigation. Except as disclosed in the Registration Statement
and the Prospectus, there are no actions, suits, claims, investigations,
inquiries or proceedings pending or, to the best of the Company’s knowledge,
threatened to which either the Company or, to the Company’s knowledge, the
Subsidiary, nor any of their respective officers or directors is a party or of
which any of their respective properties or other assets is subject at law or in
equity, or before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency that could reasonably be
expected to result in a judgment, decree or order having individually or in the
aggregate a Material Adverse Effect.
          (r)  Regulatory Filings. Neither the Company nor its Subsidiary has
failed to file with the applicable regulatory authorities (including, without
limitation, the FDA or any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA)
any filing, declaration, listing, registration, report or submission, except for
such failures that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.
          (s)  Market Capitalization. As of the date of this Agreement, the
aggregate market value of the Company’s voting stock held by nonaffiliates of
the Company was equal to or greater than $150 million.
          (t)  No Material Changes. Subsequent to the respective dates as of
which information is given in, or incorporated by reference into, the
Registration Statement and the Prospectus, there has not been (i) any change,
development, or event that has caused, or could reasonably be expected to
result, individually or in the aggregate, in, a Material Adverse Effect or
(ii) any change in the number of authorized shares of capital stock.
          (u)  No Material Defaults. Neither the Company nor the Subsidiary has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d)

-9-



--------------------------------------------------------------------------------



 



of the Exchange Act since the filing of its last Annual Report on Form 10-K
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (v)  Certain Market Activities. Neither the Company nor, to the
Company’s knowledge, the Subsidiary, nor, to the Company’s knowledge, any of
their respective directors, officers or controlling persons has taken, directly
or indirectly, any action designed, or that has constituted or might reasonably
be expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.
          (w)  Broker/Dealer Relationships. Neither the Company nor the
Subsidiary or any related entities (i) is required to register as a “broker” or
“dealer” in accordance with the provisions of the Exchange Act or (ii) directly
or indirectly through one or more intermediaries, controls or is a “person
associated with a [NASD] member” or “associated person of a [NASD] member”
(within the meaning of Article I of the Bylaws of the NASD).
          (x)  No Reliance. The Company has not relied upon CF&Co or legal
counsel for CF&Co for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
          (y)  Taxes. The Company and, to the Company’s knowledge, the
Subsidiary has filed on a timely basis (taking into account all applicable
extensions) all necessary federal, state, local and foreign income and franchise
tax returns, if any such returns were required to be filed, through the date
hereof and have paid all taxes shown as due thereon except for any failure to
file or pay which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No tax deficiency has been asserted
against the Company or, to the Company’s knowledge, the Subsidiary, nor does the
Company know of any tax deficiency that is likely to be asserted against any
such entity that, if determined adversely to any such entity, could reasonably
be expected to have a Material Adverse Effect. All tax liabilities, if any, are
adequately provided for on the books of the Company and, to the Company’s
knowledge, the Subsidiary, except for such tax liabilities that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
          (z)  Intellectual Property. Except as set forth in the Prospectus, the
Company and its Subsidiary own, possess, license or have other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”), necessary for
the conduct of their respective businesses as now conducted or as proposed in
the Prospectus to be conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. Except as set forth in the Prospectus, (a) there are no rights of third
parties to any such Intellectual Property owned by the Company and its
Subsidiary; (b) to the Company’s knowledge, there is no infringement by third
parties of any such Intellectual Property; (c) to the Company’s knowledge, there
is no pending or threatened action, suit,

-10-



--------------------------------------------------------------------------------



 



proceeding or claim by others challenging the Company’s and its Subsidiary’
rights in or to any such Intellectual Property; (d) to the Company’s knowledge,
there is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; (e) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company and its Subsidiary infringe or
otherwise violate any patent, trademark, copyright, trade secret or other
proprietary rights of others; and (f) to the Company’s knowledge, there is no
third-party U.S. patent or published U.S. patent application which contains
claims for which an Interference Proceeding (as defined in 35 U.S.C. § 135) have
been commenced against any patent or patent application described in the
Prospectus as being owned by or licensed to the Company, in each of clauses
(a)-(f) except for such infringement, conflict or action which would not,
singularly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
          (aa)  Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company and its
Subsidiary were and, if still pending, are being conducted in accordance in all
material respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA). The descriptions in the
Registration Statement and Prospectus of the results of such studies and tests
are accurate and complete in all material respects. Except as set forth in the
Prospectus, neither the Company nor its Subsidiary has received any notices or
other correspondence from the FDA or any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination or suspension of such studies or
tests.
          (bb)  Compliance Program. The Company has established and administers
a compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA).
          (cc)  Environmental Laws. The Company and its Subsidiary: (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, or other approvals or any such liability as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (dd)  Accounting Controls. The Company and its Subsidiary maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed

-11-



--------------------------------------------------------------------------------



 



in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
          (ee)  Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15e under the Exchange Act), which are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, and that such disclosure controls and procedures are appropriate to
allow timely decisions regarding required disclosure to be included in the
Company’s periodic filings under the Exchange Act. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the most recently ended quarter (such date, the “Evaluation
Date”). The Company presented in its most recently filed periodic report the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Except as disclosed in the Registration Statement and the Prospectus and since
the Evaluation Date, there have been no changes in the Company’s internal
control over financial reporting (as such term is defined in Exchange Act
Rules 13a-15 and 15d-15) that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
          (ff)  Sarbanes-Oxley. The Company is in compliance in all material
respects with all presently applicable provisions of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and the rules and regulations of the Commission
and NASDAQ promulgated thereunder.
          (gg)  Finder’s Fees. Neither the Company nor the Subsidiary has
incurred any liability for any finder’s fees or similar payments in connection
with the transactions herein contemplated, except as may otherwise exist with
respect to CF&Co pursuant to this Agreement.
          (hh)  Labor Disputes. There are no existing or threatened labor
disputes with the employees of the Company or, to the Company’s knowledge, any
Subsidiary that, individually or in the aggregate, could reasonably be expected
to have individually or in the aggregate a Material Adverse Effect.
          (ii)  Investment Company Act. Neither the Company nor the Subsidiary,
after giving effect to the offering and sale of the Placement Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
          (jj)  Casualty. Neither the Company nor, to the Company’s knowledge,
the Subsidiary has sustained since the date of the last audited financial
statements included in the Registration Statement and the Prospectus any loss or
interference with its respective business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, in each case that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

-12-



--------------------------------------------------------------------------------



 



          (kk)  Underwriter Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.
          (ll)  ERISA. The Company and the Subsidiary are in compliance with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”), except for any noncompliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No “reportable event” (as defined in section 4043 of ERISA) for which the
Pension Benefit Guaranty Corporation has not waived the notice requirement has
occurred in the past three years with respect to any “pension plan” (as defined
in ERISA) for which the Company and the Subsidiary would reasonably expect to
have any liability. The Company and the Subsidiary have not incurred and do not
reasonably expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Code. Each “pension plan” for which the Company or the Subsidiary
would have any liability that is intended to be qualified under Section 401(a)
of the Code has received a favorable determination or opinion letter to that
effect and, to the Company’s knowledge, no event has occurred since the date of
such letter that could reasonably be expected to result in the loss of such
qualification.
          (mm)  Forward Looking Statements. No forward looking statement within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act contained in the the Registration Statement and the Prospectus has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.
          (nn)  CF&Co Purchases. The Company acknowledges and agrees that CF&Co
has informed the Company that CF&Co may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent CF&Co may engage in sales of Placement Shares purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by CF&Co.
          (oo)  No Improper Practices. (i) Neither the Company nor, to the
Company’s knowledge, the Subsidiary, nor to the Company’s knowledge, any of
their respective executive officers has, in the past five years, made any
unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law) or made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, stockholders or directors of the Company or, to the Company’s
knowledge, any Subsidiary, on the other hand, that is required by the rules of
the NASD to be described in the Registration Statement and the

-13-



--------------------------------------------------------------------------------



 



Prospectus that is not so described; and (iv) except as described in the
Prospectus, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them.
     7.  Covenants of the Company. The Company covenants and agrees with CF&Co
that:
          (a)  Registration Statement Amendments. During any period in which a
Prospectus relating to any Placement Shares is required to be delivered by CF&Co
under the Securities Act, (i) the Company will notify CF&Co promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus related to
the Placement Shares has been filed and of any request by the Commission for any
amendment or supplement to the Registration Statement or Prospectus or for
additional information; (ii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares (except for documents incorporated by reference) unless a copy thereof
has been submitted to CF&Co a reasonable period of time before the filing and
CF&Co has not reasonably objected thereto (provided, however, (A) that the
failure of CF&Co to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co’s right to rely on the
representations and warranties made by the Company in this Agreement and (B)
that the Company has no obligation to provide CF&Co any advance copy of such
filing or to provide CF&Co an opportunity to object to such filing if such
filing does not name CF&Co), and the Company will furnish to CF&Co at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iii) the Company will cause each
amendment or supplement to the Prospectus relating to the Placement Shares to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).
          (b)  Notice of Commission Stop Orders. During any period in which a
Prospectus relating to any Placement Shares is required to be delivered by CF&Co
under the Securities Act, the Company will advise CF&Co, promptly after it
receives notice or obtains knowledge thereof, of the issuance or threatened
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Placement
Shares for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceeding for any such purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such a stop order should be issued.
          (c)  Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by CF&Co under the Securities Act with respect to the offer and sale of the
Placement Shares, the Company will use its reasonable best efforts to comply
with all requirements imposed upon it by the Securities Act,

-14-



--------------------------------------------------------------------------------



 



as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act. If during such
period any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify CF&Co to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.
          (d)  Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to the offer and sale of the Placement
Shares, the Company will use its commercially reasonable efforts to cause the
Placement Shares to be listed on the Exchange and to qualify the Placement
Shares for sale under the securities laws of such jurisdictions as CF&Co
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.
          (e)  Delivery of Registration Statement and Prospectus. The Company
will furnish to CF&Co and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
by reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to CF&Co to the
extent such document is available on EDGAR.
          (f)  Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
          (g)  Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay all expenses
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the

-15-



--------------------------------------------------------------------------------



 



Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees and any reasonable fees or
disbursements of counsel for CF&Co in connection therewith, (iv) the printing
and delivery to CF&Co of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (v) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on the Exchange, and (vi) filing fees and expenses, if any, of the
Commission and the NASD Corporate Finance Department.
          (h)  Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
          (i)  Notice of Other Sales. During either the pendency of any
Placement Notice given hereunder, or any period in which the Prospectus relating
to the Placement Shares is required to be delivered by CF&Co, the Company shall
provide CF&Co notice as promptly as reasonably possible before it offers to
sell, contracts to sell, sells, grants any option to sell or otherwise disposes
of any shares of Common Stock (other than Placement Shares offered pursuant to
the provisions of this Agreement) or securities convertible into or exchangeable
for Common Stock, warrants or any rights to purchase or acquire Common Stock;
provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options or other
equity awards pursuant to any employee or director stock option or benefits plan
or stock ownership plan or issuances permitted by NASD Marketplace
Rule 4350(i)(1)(A)(iv) or (ii) the issuance or sale of Common Stock pursuant to
any dividend reinvestment plan that the Company may adopt from time to time
provided the implementation of such is disclosed to CF & Co. in advance or
(iii) the issuance of Common Stock upon the exercise of any currently
outstanding warrants, options or other rights in effect or outstanding and
disclosed in filings by the Company available on EDGAR.
          (j)  Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise CF&Co promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to CF&Co pursuant to this Agreement.
          (k)  Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by CF&Co or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as CF&Co may reasonably request.
          (l)  Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
CF&Co, the Net Proceeds to the Company and the compensation payable by the
Company to CF&Co with respect to such Placement Shares, and (ii) deliver such
number of

-16-



--------------------------------------------------------------------------------



 



copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.
          (m)  Representation Dates; Certificate. On or prior to the date that
the first Shares are sold pursuant to the terms of this Agreement and each time
the Company (i) files the Prospectus relating to the Placement Shares or amends
or supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(m) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of documents by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”), the Company shall furnish
CF&Co with a certificate, in the form attached hereto as Exhibit 7(m). The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company issues a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date. Notwithstanding the foregoing, if the Company subsequently issues a
Placement Notice following a Representation Date when the Company relied on such
waiver and did not provide CF&Co with a certificate under this Section 7(m),
then the Company shall provide CF&Co with such Placement Notice a certificate,
in the form attached hereto as Exhibit 7(m), dated the date of the Placement
Notice.
     (n) Legal Opinion. On the date of the first Placement Notice given
hereunder, the Company shall cause to be furnished to CF&Co written opinions
dated as of the date of such Placement Notice of (i) Ropes & Gray LLP (the
“Company Counsel”), in a form substantially similar to the form attached hereto
as Exhibit 7(n)(1), (ii) Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C., in
a form reasonably acceptable to CF&Co, and (iii) Covington & Burling, in a form
reasonably acceptable to CF&Co. Within five (5) Trading Days of each subsequent
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(m) for which no waiver is
applicable, the Company shall cause to be furnished to CF&Co a written opinion
of Company Counsel in a form substantially similar to the form attached hereto
as Exhibit 7(n)(2), modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinion, Company Counsel may furnish CF&Co with a letter to
the effect that CF&Co may rely on a prior opinion delivered under this Section
7(n) to the same extent as if it were dated the date of such letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented at such Representation
Date).

-17-



--------------------------------------------------------------------------------



 



          (o)  Comfort Letter. On the date of the first Placement Notice given
hereunder and thereafter within five (5) Trading Days of the Representation Date
with respect to which the Company is obligated to deliver a certificate in the
form attached hereto as Exhibit 7(m) for which no waiver is applicable, the
Company shall cause its independent accountants to furnish CF&Co letters (the
“Comfort Letters”), dated the date of such Representation Date, in form and
substance satisfactory to CF&Co, (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
          (p)  Market Activities. The Company will not, directly or indirectly
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.
          (q)  Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiary will
be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
     8. Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder
with respect to a Placement Notice will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:
          (a)  Registration Statement Effective. The Registration Statement
shall have become effective and shall be available for the (i) resale of all
Placement Shares issued to CF&Co and not yet sold by CF&Co and (ii) the sale of
all Placement Shares contemplated to be issued by any Placement Notice.
          (b)  No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop

-18-



--------------------------------------------------------------------------------



 



order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (c)  Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of CF&Co (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.
          (d)  Legal Opinion. CF&Co shall have received the opinions of Company
Counsel required to be delivered pursuant Section 7(n) on or before the date on
which such delivery of such opinion is required pursuant to Section 7(n).
          (e)  Comfort Letter. CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).
          (f)  Representation Certificate. CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
          (g)  No Suspension. Trading in the Shares shall not have been
suspended on the Exchange.
          (h)  Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall use its
reasonable best efforts to furnish to CF&Co such appropriate further
information, certificates and documents as CF&Co may reasonably request. All
such opinions, certificates, letters and other documents will be in compliance
with the provisions hereof. The Company will furnish CF&Co with such conformed

-19-



--------------------------------------------------------------------------------



 



copies of such opinions, certificates, letters and other documents as CF&Co
shall reasonably request.
          (i)  Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
          (j)  Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
          (k)  No Termination Event. There shall not have occurred any event
that would permit CF&Co to terminate this Agreement pursuant to Section 11(a).
     9.  Indemnification and Contribution.
          (a)  Company Indemnification. The Company agrees to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co (a “CF&Co Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which CF&Co, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or
(y) the omission or alleged omission to state in such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from or is
caused directly or indirectly by an untrue statement or omission or alleged
untrue statement or omission made in reliance on and in conformity with
information furnished in writing to the Company by or on behalf of CF&Co
expressly for inclusion in the Registration Statement or Prospectus. This
indemnity agreement will be in addition to any liability that the Company might
otherwise have.
          (b)  CF&Co Indemnification. CF&Co agrees to indemnify and hold
harmless the Company and its directors and each officer of the Company who
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense to which the Company, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at

-20-



--------------------------------------------------------------------------------



 



common law or otherwise, as and when incurred, but only insofar as such loss,
liability, claim, damage or expense arises from or is caused directly or
indirectly by an untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information furnished in
writing to the Company by or on behalf of CF&Co expressly for inclusion in the
Registration Statement or Prospectus.
          (c)  Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on the written advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on the written advice of
counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or
(4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent. No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an

-21-



--------------------------------------------------------------------------------



 



unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.
          (d)  Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or CF&Co,
the Company and CF&Co will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than CF&Co, if any), to
which the Company and CF&Co may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company, on the one
hand, and CF&Co, on the other. The relative benefits received by the Company on
the one hand and CF&Co on the other hand shall be deemed to be in the same
proportion as the total net proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by CF&Co from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and CF&Co, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, on the one hand,
or CF&Co, on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and CF&Co agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), CF&Co shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
CF&Co, will have the same rights to contribution as that party, and each trustee
of the Company and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 9(d),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties

-22-



--------------------------------------------------------------------------------



 



from whom contribution may be sought from any other obligation it or they may
have under this Section 9(d) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought. Except for a settlement entered into
pursuant to the last sentence of Section 9(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 9(c) hereof.
     10.  Representations and Agreements to Survive Delivery. All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of CF&Co, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
     11.  Termination.
          (a)  CF&Co shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that has actually occurred and that is reasonably
expected to cause a Material Adverse Effect has occurred that, in the reasonable
judgment of CF&Co, may materially impair the ability of CF&Co to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(m), 7(n), or 7(o), CF&Co’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required to which such delivery was
required; or (iii) any other condition of CF&Co’s obligations hereunder is not
fulfilled, or (iv), any suspension or limitation of trading in the Placement
Shares or in securities generally on the Exchange shall have occurred. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g) (Expenses), Section 9 (Indemnification),
Section 10 (Survival of Representations), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination. If CF&Co elects to terminate
this Agreement as provided in this Section 11(a), CF&Co shall provide the
required notice as specified in Section 12 (Notices).
          (b)  The Company shall have the right, by giving ten (10) days notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.
          (c)  CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

-23-



--------------------------------------------------------------------------------



 



          (d)  Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9,
Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.
          (e)  This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.
          (f)  Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
     12.  Notices.
          All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing and if sent to CF&Co, shall be delivered to CF&Co at Cantor
Fitzgerald & Co., 110 East 59th Street, New York, New York 10022, fax no.
(212) 829-4972, Attention: ITD-Investment Banking, with copies to Stephen
Merkel, General Counsel, at the same address, and DLA Piper Rudnick Gray Cary US
LLP, 1251 Avenue of the Americas, New York, NY 10020, fax no. (212) 884-8494,
Attention: Dean M. Colucci; or if sent to the Company, shall be delivered to
Stemcells, Inc., 3155 Porter Drive, Palo Alto, CA 94304, fax no. 650-475-3101,
attention: Rodney Young, Chief Financial Officer, with a copy to Ropes & Gray
LLP, One International Place, Boston, MA 02110, fax no. (617) 951-7050,
attention: Geoffrey Davis, Esq. Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose. Each such notice or other communication shall
be deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day or, if such day is not a Business Day, on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Exchange and commercial banks in the City
of New York are open for business.
     13.  Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and CF&Co and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly

-24-



--------------------------------------------------------------------------------



 



provided in this Agreement. Neither party may assign its rights or obligations
under this Agreement without the prior written consent of the other party.
     14.  Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.
     15.  Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
     16.  Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
     17.  Waiver of Jury Trial. The Company and CF&Co each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.
     18.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
[Remainder of Page Intentionally Blank]

-25-



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth the understanding between the
Company and CF&Co, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and CF&Co.

            Very truly yours,

STEMCELLS, INC.
      By:   /s/ Iris Brest         Name:   Iris Brest        Title:   General
Counsel        ACCEPTED as of the date
first-above written:

CANTOR FITZGERALD & CO.
      By:   /s/ Marc Blazer         Marc Blazer        Head of Investment
Banking   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 3
Compensation
CF&Co shall be paid compensation equal to five percent (5%) of the gross
proceeds from the sales of Shares pursuant to the terms of this Agreement.

 